DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 16 are objected to because of the following informalities: each claim recites to “a distance less than the distance . . . .”  To set proper antecedent basis for each distance, Examiner suggests re-wording the phrase to “a first distance less than a second distance . . . .”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “each branch passage having first, second and third sections” in Lines 4-5.  The claim is indefinite as incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the three sections relate to each branch and the overall passageway.  Moreover, it is unclear if these are the previously set forth first, second and third sections or different sections from those previously recited.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 9, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata (JP 2012-016786 A) in view of Yoshimura et al. (JP 2008-155315 A).
(Claims 1, 4, 5, 9 and 10) Katsumata discloses a main shaft (for a rotating tool) having a tool-seating check function (Fig. 1; Translation ¶¶ 0016-0017, 0019).  The main shaft includes a rotating tool (Translation ¶ 0002) held in a tool holder (7).  The tool holder (7) includes a rearwardly extending male tapered portion (6).  The tool holder being rotated by the main shaft (Translation ¶ 0001).  While claim 1 is directed to a main shaft for a rotating tool in the preamble, the claim positively sets forth a combination of the main shaft, a rotatable tool and a tool holder.   A hollow main shaft (3), which is supported by rotary bearings (4) in a ram (2) to undergo rotation about an axis, has a tapered conical surface defining a tapered conical hole (6) is formed in a tip portion of said of the hollow main shaft (Figs. 1, 2).  The hollow main shaft circular conical hole (6) has a shape that corresponds to the shape of the male tapered portion (7) so that the male tapered portion is capable of being inserted into the tapered conical hole (6) and seated on the tapered conical surface (Figs. 1, 2).  The hollow main shaft having a collet chuck mechanism (5) movable along the axis in a frontward direction to releasably engage with the tool holder.  The hollow main shaft has a fluid passage (13-15) through which fluid flows to detect that the male tapered portion is properly attached to the circular conical hole (Translation ¶¶ 0016-0018).  An opening (visible in both Figs. 1 & 2) is located rearward of the tapered conical surface in a cylindrical portion of the main hollow shaft so that fluid exiting the opening is capable of colliding with the male tapered portions and flows frontward through a second clearance between the male tapered portion and the tapered conical surface during insertion of the male tapered portion and the tapered conical surface into the circular conical hole (Figs. 1, 2; Translation ¶ 0016).  The opening is an outlet at the end of a portion of the fluid passage that extends in an inward direction orthogonal to the axis through the wall of the hollow main shaft (Figs. 1, 2).   The opening is located rearward of the tapered portion and forward of both the rotary bearings and the collet chuck mechanism (Figs. 1, 2).  It is important to note that the claim merely requires the opening to be frontward of rotary bearings, but the entire opening being forward relative to all the rotary bearings.  When the male tapered portion is properly seated, the second clearance is extinguished causing the fluid to collect in a closed space rearward of the male tapered portion thereby increasing the fluid pressure to a level indicative of proper seating of the male tapered portion (Translation ¶¶ 0016-0017).  The Katsumata reference does not explicitly disclose a spring retaining space provided in a rear portion of the hollow main shaft, disc springs retained in the spring retaining space for moving the collet chuck mechanism along the axis in a rearward direction via a draw bar to disengage the collet chuck mechanism from the tool holder or the fluid passage extending through a first clearance between the outer circumference of the disc springs and a wall surface of the spring retaining space, through a wall part of the hollow main shaft.  Yet, Katsumata does disclose that the configuration of the cutting path is not limited to the disclosed embodiments and can be changed as appropriate (Translation ¶ 0018).  Likewise, a pressure sensor may be located in different locations (Translation ¶ 0019).
Yoshimura et al. (“Yoshimura”) discloses a spring retaining space (15) provided in a rear portion of a hollow main shaft (4), disc springs (9) are retained in the spring retaining space (15) for moving a collet chuck mechanism (7) along an axis in a rearward direction via a draw bar (8; Fig. 1) to disengage the collet chuck mechanism from the tool holder (Fig. 1).  A fluid passage (15, 16) extends through the rear portion and then the first portion (Fig.1).  In the rear portion, the fluid passage includes a first section that extends in a lengthwise direction through a first clearance (15; Translation ¶ 0011) between the outer circumference of the disc springs (9) and a wall surface of the spring retaining space (15).  A second section of the fluid passage, directly connected to the first section, extends in an outward direction orthogonal to the axis through a wall of the hollow main shaft (upper portion of 16 extending perpendicular to the rotation axis of the spindle).  A third section of the fluid passage, directly connected to the second section, extends in the lengthwise direction (16 parallel to rotation axis) through the wall of the hollow main shaft to an opening in the spindle shaft rearward of a tapered conical surface (Fig. 1).  The fluid passage (15, 16) is located entirely in the hollow shaft (Fig. 1).  At a time prior a person having ordinary skill in the art would have found it obvious to provide the main shaft disclosed in Katsumata with the disc springs in the collet chuck mechanism and a fluid passage through the hollow main shaft (to connect to the perpendicular passageway (fourth section) in Katsumata) as suggested by Yoshimura in order to grip and release the tool holder and reduce the amount of material in the rear of the hollow main shaft as well as in the spindle housing by running the fluid channel through the hollow main shaft inside diameter space as well as reduce the amount of material removed from the ram and/or reducing the machining time for running the passageway through the ram.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including use of known technique to improve similar devices in the same way); In re Japikse, 181 F.2d 1019 (CCPA 1950) (holding unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
(Claims 13 and 16)  The modified Katsumata main shaft includes a collet chuck mechanism that extends along the axis a distance less than the distance between the second section and the fourth section of the fluid passage.  That is, the Katsumata reference shows the inward passage being axially forward of the collet chuck and the Yoshimura reference shows that the outward passage is axially rearward of the collet chuck.  As such, the modified device meets the claimed limitations.
Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata (JP 2012-016786 A) in view of Yoshimura et al. (JP 2008-155315 A) further in view of Mello (US Patent No. 4,504,824).
The modified Katsumata device discloses a branch passage, having first to third sections, frontward of the first clearance and extending in the wall of the hollow main shaft, but the modified device does not explicitly disclose two fluid passage branches being symmetrical with respect to the axis.
Mello discloses two fluid passages (24) being symmetrical with respect to the axis (Fig. 2; Col. 2, Lines 27-31).  At a time prior a person having ordinary skill in the art would have found it obvious to provide the main shaft disclosed in Katsumata with two fluid passages being symmetrical with respect to the axis as suggested by Mello in order to apply air pressure in a more uniform manner into the tapered conical hole and as a mere duplication of parts.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Katsumata reference does not disclose the opening being forward of the rotary bearings.  Additionally, Applicant argues that the combination of Katsumata and Yoshimura fail to teach the claimed passageway because four sections directly connected to another limit the passageway to only four sections.  Applicant also contends that the Mello reference teaches a groove as opposed to two branch passageways.  In conclusory fashion, Applicant states that the modification Katsumata in view of Yoshimura would not result in the claimed invention relative to claims 13 and 16.  Examiner disagrees.
The recitation to four sections of the passageway directly connected to one another do not foreclose the passageways from having complex arrangements.  That is, the claims merely require certain sections to be oriented in certain ways, but not in their entirety.  The alleged six sections identified by Applicant do not have to be identified as six separate sections because the claims do not require the first to fourth sections be limited to the “sections” intended by Applicant argument.  Simply put, the limitations desired are not claimed.
Applicant should consider being more explicit about how the passageway is limited.  For example, Applicant may consider using “consists of” or “only” or explicitly stating the shape of each channel.  Examiner welcomes Applicant to an interview to discuss possible claim amendments/language concerning this issue.  Additionally, it is worth noting that case law is cited for an obvious rearrangement of parts.  While it is was not necessary to modify the disclosed devices further, it may well be an obvious modification to rearrange the location of the outward direction section because it would not impact the manner of operation.  As such, it may well be a design choice consideration or as a result of clearance based upon the configuration of the spindle shaft.  Consideration should be given to this argument and whether the arrangement disclosed in Yoshimura is critical.
Like the disclosed invention of the present application, the Yoshimura reference passageway contains three portions in the hollow shaft.  In particular, the three portions in the shaft are an outward portion (perpendicular to the axis), a portion parallel to the axis and the oblique portion.  Yet, the rejection is predicated upon a combination of references.  The Katsumata reference explicitly states that other fluid passage routes are possible based upon the operational parameters/use of the spindle.  Yoshimura discloses the fluid path being delivered to the area behind the conical opening for the tool holder (same area fluid is delivered to in Katsumata) in the manner claimed via a perpendicular portion.  One of ordinary skill would find the modification of the fluid path to merely include the outward portion and parallel portion of Yoshimura obvious.  There would be no need to change the explicit disclosure in Katsumata of the perpendicular outward portion.  Therefore, the prior art of record reads upon the claimed invention.
Turning to the dependent claims, the Mello reference is relied upon for the disclosure of two passages symmetrically arranged.  The modified Katsumata reference already includes a passage branching from the clearance in the spring housing area.  One of ordinary skill is not without puzzle solving capability when considering suggestions provided in the prior art.  See KSR, 550 U.S. at 420.  As such, one of ordinary skill would find it obvious to duplicate the type of passage already in the modified Katsumata device in view of the suggestion of symmetrical arrangement provided in Mello.  The branch passages are in the spindle (19) wall.  As such, a prima facie case of obviousness has been established.
Relative to claims 13 and 16, it is unclear why the explicit teachings of each reference and the rationale explaining the arrangement taught would not be considered to result in the claimed arrangement.  It is not Applicant’s arrangement that gives the instruction, but the disclosures of the prior art references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722